DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “57” has been used to designate both couplers and bores (see pages 20,21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "39" and "38" have both been used to designate hydraulic cylinder (see pages 22,23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,14-16, 20, 21,23, 26-31,38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 1 calls for “the cage”; claim 11 line 2 calls for “one or more cage”; it is unclear if and how they are related.
Claim 12 line 2 calls for “the locking members”; claim 5 calls for “one or more locking members”; it is unclear if and how they are related.
Claim 14 calls for “the locking members”; claim 5 calls for “one or more locking members”; it is unclear if and how they are related.
Claim 15 calls for “a tensioner”; claim 12 calls for “a tensioner”; it is unclear if and how they are related.
Claim 16 line 2 calls for “the cage”; claim 11 line 2 calls for “one or more cage”; it is unclear if and how they are related.
Claim 16 calls for “a tensioner”; claim 12 calls for “a tensioner”; it is unclear if and how they are related.
Claim 20 calls for “the axis of rotation” of the female connector; however, it is unclear if and how it relates back to “the female connector is pivotally mounted” in claim 18.
Claim 20 calls for “the axis of rotation of the cradle”; however, it is unclear if and how it relates back to “the cradle is pivotally mountable” in claim 19.
Claim 21 is confusing because it is unclear if it is directed to the subcombination of “A tensioner” or the combination of “A tensioner and mooring line connector assembly”. 
Claim 21 appears to positively attach the tensioner to the mooring line connector assembly.
Claim 26 is similarly rejected as claim 21 above.
Claim 26 is confusing because claim 26 line 9 calls for “a tensioner”; however, claim 26 line 1 calls for “a tensioner”.
Claim 26 line 10 calls for “the cage”; claim 26 line 7 calls for “one or more cages”; it is unclear if and how they are related.
Claim 26 is confusing because it is not clear how the “cage” components of the mooring line connector assembly is part of the tensioner.
Claim 26 line 11, “the locking members” lack clear antecedent basis.
Claim 27 is confusing because it calls for engagement with “grooves or recesses” without previously establishing having such structure.
Claim 27 line 3 calls for “the locking members”; claim 27 line 2 calls for “one of more locking members”; it is unclear if and how they are related.
Claim 29 line 2 calls for “the locking members”; claim 27 line 2 calls for “one of more locking members”; it is unclear if and how they are related.
Claims 30,31 are similarly rejected as claim 29 above.
Claim 38 lines 12, 14 call for “the locking balls or rollers”; “the balls or roller”; claim 38 line 10 calls for “one or more locking balls or rollers”; it is unclear if and how they are related.
Claim 38 line 14 calls for “the cage”; claim 38 line 13 calls for “one or more cages”; it is unclear if and how they are related.
Claim 38 line 15 calls for “a tensioner”; claim 38 line 1 calls for “a tensioner”; it is unclear if and how they are related.
Claim 38 line 25 calls for “the couplers”; claim 38 line 15 calls for “a coupler”; it is unclear if and how they are related.
Claim 38 line 25, “the locking members” lack clear antecedent basis.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by British document (GB 2534595).
British document ‘595 discloses a mooring line connector assembly, the mooring line connector assembly comprising complementary male (14) and female (12) connectors, wherein the male connector is rigid and the female connector is connectable to the male
connector at a plurality of points along its length, so as to vary the tension applied to the mooring line (see pages 5-11).



Claim(s) 1, 5,18, 21, 23, 27, 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kipp et al. (US 20160214686).Re claim 1, Kipp et al. discloses a mooring line connector assembly, the mooring line connector assembly comprising complementary male (28) and female (14) connectors, wherein the male connector is rigid and the female connector is connectable to the male
connector at a plurality of points along its length, so as to vary the tension applied to the mooring line (15,para 0047-0071).
Re claim 5, plurality of grooves (12) in the male connector, locking members (15) in the female connector (14).
Re claim 18, wherein the female connector (14) is pivotally (16) mounted in a cradle (18,20,22).
Re claim 21, Kipp et al. discloses a tensioner (30) for adjusting the tension on a mooring line connector assembly comprising complementary male (28) and female (14) connectors: wherein the male connector is rigid and the female connector is connectable to the male connector at a plurality of points along its length (15); the tensioner having a first part arranged to engage with the male connector and a second part arranged to engage with the female connector and wherein the first part is reciprocably moveable relative to the second part so as to move the male connector relative to the female connector so as to change the point at which the female connector is connected to the male connector in order to vary the tension applied to a #e mooring line (see Figs. 2,3,5, para 0047-0071).
Re claim 23, a plurality of linear actuators (32,34) for moving the first part relative to the second part so as to move the male connector relative to the female connector to change the point at which the female connector is connected to the male connector (see Figs. 3,5).
Re claim 27, wherein the first part of the tensioner comprises one or more locking members (15) for engagement with grooves or recesses (12) of the male connector; the locking members being moveable between engaged and disengaged positions.
Re claim 30, wherein one or more release mechanisms are provided to move the locking members to a disengaged position (see Figs. 3,5; para 0047-0071).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over British document ‘595 in view of WO document (WO 2005/100696).
British document ‘595 discloses the invention substantially as claimed.  However, British document ‘595 is silent about the male connector comprising a plurality of grooves or recesses to engage the female connector.  WO document teaches a male connector comprising a plurality of grooves or recesses (31) to engage a female connector (33).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify British document to include a plurality of grooves or recesses on the male connector as taught by WO document since such a modification provides a strong interlock between the locking members of the female connector and the grooves of the male connector.
Re claim 10, wherein the one or more locking members comprise locking balls or rollers (see page 6 of British document) .
Re claim 11, wherein the locking balls or rollers are provided in one or more cage and wherein the one or more cage is resiliently biased so as to bias the balls or rollers towards the engaged position (see page 6 of British document).
Re claim 12, wherein the cage comprises a coupler for coupling to a tensioner, such that the locking members can be held in the disengaged position (see page 7 line 1, page 8 line 27).
Re claim 14, the female connector comprises a first open end (12b) defining the entrance of a bore and an opposing second end (12a), and wherein the locking members (42,44) can move between an engaged position closer to the first open end and a disengaged position closer to the second end.
Re claim 15, wherein the second end (12a) of the female connector is shaped for connection to a tensioner (see page 8 line 27).
Re claim 16, wherein the coupler on the cage is arranged at the second end of the female connector, so as to extend out of the second end of the female connector for engagement with a tensioner (see page 7 line 1 and page 8 line 27).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over British document ‘595 in view of Hafernik et al. (US 9181761).
British document ‘595 discloses the invention substantially as claimed.  However, British document ‘595 is silent about a gimbal arrangement (wherein the female connector is pivotally mounted in a cradle and the cradle is pivotally mounted to a structure (the axis of rotations are perpendicular to each other)).  Hafernik et al. teaches the tensioning of a riser in a gimbal arrangement (26,24).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify British document to include gimbal arrangement as taught by Hafernik et al. since such a modification allows for slight variation of the mooring line angles.
Claim(s) 21,23,26,27,30,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over British document ‘595 in view of Kipp et al. ‘686
British document ‘595 discloses the invention substantially as claimed (see discussion above).  However, British document ‘595 is silent about including a tensioner as called for in claim 21.  Kipp et al. teaches the tensioner as called for in claim 21 (see discussion above).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify British document to include the tensioner as taught Kipp et al. since such a modification tensions the mooring line.
Re claim 23, the linear actuators (see Kipp et al.).
Re claim 26, locking balls or rollers (one or more cages) (see British document); grooves or recesses on male connector and tensioner (see Kipp et al.); a coupler for coupling to the cage of the female connector to hold the locking members in the disengaged position (see British document see page 7 line 1, page 8 line 27).
Re claim 27, wherein the first part of the tensioner comprises one or more locking members (15) for engagement with grooves or recesses (12) of the male connector; the locking members being moveable between engaged and disengaged positions (of Kipp et al.).
With regards to claim 38, the recited method steps are considered obvious in view of the combination of references above.

Allowable Subject Matter
Claims 28,29,31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
6/6/2022